 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1066 
In the House of Representatives, U. S.,

February 23, 2010
 
RESOLUTION 
Recognizing the bravery and efforts of the United States Armed Forces, local first responders, and other members of Operation Unified Response for their swift and coordinated action in light of the devastation wrought upon the nation of Haiti after a horrific 7.0 magnitude earthquake struck Port-Au-Prince and surrounding cities on January 12, 2010. 
 
 
Whereas the recent crisis in Haiti was caused by a magnitude 7.0 earthquake, the worst the nation has experienced in over two centuries; 
Whereas the disaster wrought by this earthquake has been catastrophic, destroying ports, infrastructure, hospitals, schools, homes, and businesses, making many roads impassable and incapacitating air travel, and severely hampering the efforts of disaster relief organizations; 
Whereas one week after the earthquake hit, electricity was still down, running water was not available, and food supplies were quickly dwindling; 
Whereas the cities of Port-Au-Prince, Jacmel, Gonaïves, Petionville, and surrounding areas have been devastated, affecting an estimated 3,000,000 Haitians; 
Whereas the United States Coast Guard was the first to represent the United States in Haiti after the catastrophic earthquake and was an integral part of the initial relief efforts; 
Whereas the ability of the Coast Guard to act quickly and efficiently set the foundation for the quickly escalating international response; 
Whereas within the first 10 days, 24 United States Navy and Coast Guard vessels, thousands of international United States Army Reserve rescue workers, over 14,000 members of the United States Armed Forces, 71 United States helicopters, and 26 Department of Health and Human Services personnel arrived or were en route to provide logistical support, secure aid distribution, and set up temporary housing; 
Whereas after just one week, Joint Task Force Haiti (JTF-Haiti) had established multiple forward operating bases throughout Haiti and immediately started passing out thousands of meals and bottled water; 
Whereas in just one day, JTF-Haiti was able to deliver 396,808 water bottles, 238,585 meals, and 4,900 lbs. of medical supplies to Haitian survivors; 
Whereas the United States Southern Command (SOUTHCOM) and the United States Coast Guard have managed the safe arrival and departure of military and humanitarian flights at Port-Au-Prince Airport; 
Whereas within the first 10 days, more than 11,000 United States citizens were evacuated; 
Whereas the USNS Comfort hospital ship arrived in less than a week providing 600 medical personnel and the ability to treat more than a 1,000 patients; 
Whereas the USNS Comfort has already treated 1,427 patients from 10 different hospital sites; 
Whereas within the first two weeks, Department of Defense personnel distributed 1,820,463 bottles of water, 1,465,569 meals, and 57,083 lbs. of medical equipment; 
Whereas these operations delivered life sustaining food, water, and medical supply packages to Haiti’s displaced; 
Whereas during coordinated relief efforts by the United States Agency for International Development (USAID), members of the United States Armed Forces, including members of the Army Reserves, the Federal Emergency Management Agency (FEMA), the Department of Defense, the Department of State, and the United Nations, personnel and equipment to manage 8 hospitals were delivered to provide crucial emergency medical services, and 6 field hospitals were set up, resulting in thousands of lives saved; 
Whereas the first responders teams that readily responded to the call for assistance for the Haitian people within the first 24 hours after the disaster include the Miami-Dade Search and Rescue Team of Miami-Dade County, Florida, Fairfax County Search and Rescue Team of Fairfax County, Virginia, U.S. Urban Search and Rescue Teams (US&R) of Los Angeles County, New York City Firefighters, the BATAAN Amphibious Readiness Group (ARG)/Marine Expeditionary Unit (MEU), and the NASSAU ARG/MEU; 
Whereas the coordinated relief efforts of the United States, international agencies, and the United Nations Stabilization Mission in Haiti (MINUSTAH) in the first week resulted in 122 courageous rescues of Haitians trapped beneath rubble, including a 2-year-old girl who had been trapped for 6 days; 
Whereas during the ongoing relief efforts, USAID, members of the United States Armed Forces, including members of the Army Reserves, FEMA, the Department of Defense, the Department of State, and the United Nations coordinated teams that delivered 1,910 short tons of humanitarian aid in the first week; and 
Whereas additionally, 954 Department of Defense, private, and commercial airlift sorties have been successfully conducted: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the efforts of the United States Armed Forces, local first responders, and other members of Operation Unified Response for their swift, compassionate, and courageous action to meet the needs of Haiti’s citizens and government and facilitate the evacuation, safety, and medical attention for United States citizens impacted by the earthquake in Haiti; 
(2)recognizes the remarkable response by the men and women in the United States Armed Forces for their ability to deploy such a sizeable force in such a short amount of time while also engaged in two separate conflicts; and 
(3)recognizes the dedication and sacrifice put forward by United States public servants to procure and deliver the enormous amounts of food, water, medical and hygienic supplies, and shelter and for their tireless effort to repair and rebuild critical infrastructure for the benefit of all Haitians. 
 
Lorraine C. Miller,Clerk.
